Order entered November 19, 2019




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00607-CV

                             PETER BEASLEY, Appellant

                                            V.

 SOCIETY OF INFORMATION MANAGEMENT, DALLAS AREA CHAPTER; JANIS
                O'BRYAN; AND NELLSON BURNS, Appellees

                   On Appeal from the 191st Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-1 8-05278

                                        ORDER
              Before Chief Justice Burns, Justice Molberg, and Justice Nowell

      Before the Court is appellant’s first supplemental second motion for rehearing. We

DENY the supplemental motion.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE